



COURT OF APPEAL FOR ONTARIO

CITATION:
Pournaras
    v. Zuo, 2013 ONCA 100

DATE: 20130215

DOCKET: C56072

Blair, MacFarland and Rouleau JJ.A.

BETWEEN

Demetra
    Toula Pournaras, Athena Pournaras and Georgia Pournaras

Plaintiffs (Respondents)

and

Qiang Zuo
and the
    Wawanesa Mutual Insurance Company

Defendants (Appellant)

Sue K. Chen, for Qiang Zuo

Timothy Kinnaird, for the plaintiffs/respondents

Heard: February 13, 2013

On appeal from the order of Justice Beth Allen of the Superior
    Court of Justice, dated September 4, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge considered the three principles identified in the case
    law governing the exercise of discretion on a motion to set aside a default
    judgment. The motion judge however did not then consider whether, ultimately,
    it was in the interest of justice to set aside the default judgment. In our
    view, she erred in this regard. In this case, there are good reasons to
    conclude it is in the interests of justice to set aside the default judgment.

[2]

On the record it appears that the damage award was in excess of what was
    allowed under the simplified rules and the materials filed call into question
    whether the statutory requirements for applying deductibles were complied with.
    There was also an issue raised in the materials as to whether the claim met the
    threshold.

[3]

For these reasons, the appeal is allowed and the order of Allen J. is
    set aside and an order setting aside the default judgment of Whitaker J. is
    granted. The order of costs of Allen J. is also set aside. Costs of the appeal
    to be in the cause and fixed at $3,500 inclusive of disbursements and
    applicable taxes.


